Exhibit 99.2 1 UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY IN RE: : Case No. 03-51524(KCF) : CONGOLEUM CORPORATION, : Trenton, New Jersey et als., : March 3, 2009 : 2:41 P.M. Debtors. : TRANSCRIPT OF MOTION HEARING (VIA TELEPHONE) BEFORE THE HONORABLE KATHRYN C. FERGUSON UNITED STATES BANKRUPTCY JUDGE APPEARANCES: For the Debtors: Okin, Hollander & DeLuca, L.L.P. BY: GREGORY S. KINOIAN, ESQ. One Parker Plaza Fort Lee, New Jersey 07024 For the Debtors: Pillsbury Winthrop, Shaw, Pittman BY: RICHARD EPLING, ESQ. KERRY BRENNAN, ESQ. 1540 Broadway New York, New York 10036 Audio Operator: Geraldine Holley-Mack Transcribers: Isabel E. Cole COLE TRANSCRIPTION AND RECORDING SERVICE Certified Court Transcribers P.O. BOX 1216 OCEAN GATE, NEW JERSEY 08740-1216 1-877-245-4876 Proceedings were electronically recorded, transcript produced by transcription. 2 APPEARANCES: For the U.S. Trustee: Office of the United States Trustee BY: FRAN B. STEELE, ESQ. One Newark Center Newark, New Jersey 07102 Federal Insurance: Cozen O’Connor Company BY: JACOB C. COHN, ESQ. 1900 Market Street Philadelphia, Pennsylvania 19103 Travelers Insurance Co.: Connell, Foley, L.L.P. The Travelers Indemnity BY: STEPHEN V. FALANGA, ESQ. Co. and Travelers 85 Livingston Avenue Casualty and Surety Co. Roseland, New Jersey 07068 Travelers Insurance Co: Simpson, Thacher & Bartlett The Travelers Indemnity BY: LYNN NEUNER, ESQ. Co. and Travelers KATHERINE McLENDON, ESQ. Casualty and Surety Co. 425 Lexington Avenue New York, New York 10017 First State Insurance: Wilmer, Cutler & Pickering, Co. and Twin City Hale & Dorr, L.L.P. Fire Insurance Co. BY: PHILIP ANKER, ESQ. MELANIE DRITZ, ESQ. 399 Park Avenue New York, New York 10022 TIG Insurance Company: Riker, Danzig, Scherer, Hyland, & Perretti, L.L.P. BY: MARY ELLEN SCALERA, ESQ. Headquarters Plaza 1 Speedwell Avenue - P.O. Box 1981 Morristown, New Jersey 07962-1981 American Centennial: Riker, Danzig, Scherer, Insurance Co. (ACIC), Hyland & Perretti BY: PETER GIRGIS, ESQ. Headquarters Plaza One Speedwell Avenue - P.O. Box 1981 Morristown, New Jersey 07962-1981 3 APPEARANCES: Century Indemnity: O’Melveny & Myers, L.L.P. Insurance Company, BY: TANCRED SCHIAVONI, ESQ. ACE Property & Times Square Tower Casualty Ins. Co., 7 Times Square ACE American Insurance New York, New York 10036 Continental Casualty: Dewey & LeBoeuf Co. and Continental BY: LEWIS S. ROBENBLOOM ESQ. Assurance Company 180 North Stetson - Suite 3700 Chicago, Illinois 60601 American Reinsurance: Smith, Stratton, Wise, Co., Mutual Marine Heher & Brennan, L.L.P. Office Inc., and BY: WENDY L. MAGER, ESQ. General Agent to 2 Research Way Mutual Casualty Co. Princeton, New Jersey 08540 One Beacon America: Hardin, Kundla, McKeon, Insurance Co., Seaton Poletto & Polifroni, P.A. Insurance Co. and BY: JOHN S. FAVATE, ESQ. Stonewall Insurance Co. 673 Morris Avenue Transport Ins. Co. Springfield, New Jersey 07081 U.S. Fire Insurance and: Steptoe & Johnson, L.L.P. TIG Insurance Co. BY: GEORGE R. CALHOUN, ESQ. 1330 Connecticut Avenue, N.W. Washington, D.C. 20036 Employers Insurance of: Seward & Kissel, L.L.P. Wausau BY: LAURIE BINDER, ESQ. One Battery Park Plaza New York, New York 10004 Employers Insurance of: Hamilton, Altman, Canale & Wausau Dillon, L.L.C. BY: JOHN DILLON, ESQ. ANTHONY FERNANDEZ, ESQ. 4600 East West Highway - Suite 201 Bethesda, MD 20814 Wachovia: Duane Morris, L.L.P. BY: JOSEPH LEMKIN, ESQ. 744 Broad Street Newark, New Jersey 07102 4 APPEARANCES: Official Unsecured: Greenbaum, Rowe, Smith & Davis, LLP Asbestos Claimants’ BY: NANCY ISAACSON, ESQ. Committee 75 Livingston Avenue Roseland, New Jersey 07068 Asbestos Personal: Caplin & Drysdale Injury Claimants’ BY: RONALD E. REINSEL, ESQ. Committee RITA TOBIN, ESQ. KEVIN MACLAY, ESQ. 1 Thomas Circle Washington, D.C. Future Claimants’: Orrick, Herrington & Sutcliffe Representative, BY: JONATHAN P. GUY, ESQ. R. Scott Wiliams 1152 15th Street, N.W. Washington, D.C. 20005 Bondholders Committee: Teich Groh BY: MICHAEL ZINDLER, ESQ. 691 Route 33 Trenton, New Jersey 08619 Official Committee: Akin, Gump, Strauss Hauer & Feld of Unsecured BY: DAVID M. DUNN, ESQ. Bondholders 1333 New Hampshire Avenue, N.W. Washington, D.C. 20030 Pergament Litigation: Stutzman, Bromberg, Esserman & Plifka Defendants BY: SANDER ESSERMAN, ESQ. PETER D’APICE, ESQ. 2323 Bryan Street #2200 Dallas, Texas 75201 Navigators Insurance: Budd, Larner Company, Colonia BY: DAVID NILES, ESQ. Insurance Company and 150 John F. Kennedy Parkway United Reinsurance Short Hills, New Jersey 07078 Corp. of New York London Market: Mendes & Mount, L.L.P. Insurers BY: JOHN DEITCH, ESQ. One Newark Center Newark, New Jersey 07102 Colloquy 5 THE COURT:All right.Congoleum Corporation. Good afternoon, Counsel.Let’s start with appearances please. MR. GUY:Jonathan Guy, Your Honor, for the FCR. MS. STEELE:Good afternoon, Your Honor. Fran Steele appearing on behalf of Mitchell Hausman, on behalf of the U.S. Trustee. MR. REINSEL:Good afternoon, Your Honor. Ron Reinsel from Caplin & Drysdale, also Rita Tobin and Kevin McClay from Caplin & Drysdale as well, and I understand that Nancy Isaacson is in the courtroom. MR. ANKER:Good afternoon, Your Honor.Philip Anker and Melanie Dritz of Wilmer, Cutler, Pickering Hale & Dorr, on behalf of First State Insurance Company and Twin City Fire Insurance Company. MS. NEUNER:Good afternoon, Judge Ferguson. It’s Lynn Neuner from Simpson Thacher representing Travelers and St. Paul. MR. D’APICE:Good afternoon, Your Honor. Peter D’Apice and Sander Esserman for Certain Defendants in the Pergament Litigation. MS. MAGER:Good afternoon, Judge. Wendy Mager of Smith, Stratton, Wise, Heher & Brennan, for Employers Mutual Casualty Company. MS. SCALERA:Good afternoon, Your Honor. Colloquy 6 Mary Ellen Scalera from the firm of Riker Danzig on behalf of U.S. Fire Insurance Company and TIG Insurance Company. MR. GIRGIS:Good afternoon, Your Honor. Peter Girgis of Riker Danzig on behalf of American Centennial Insurance Company MR. NILES:Good afternoon, Your Honor.David Niles of Budd, Larner for Navigators Insurance Company, Colonia Insurance Company and United Reinsurance Corporation of New York. THE COURT:Anyone else on Court Call? MR. FERNANDEZ:Yes, Your Honor. It’s Anthony Fernandez, good afternoon, on behalf of Employers Insurance Company of Wausau. MR. CALHOUN:Good afternoon, Your Honor. George Calhoun, Steptoe & Johnson, on behalf of TIG Insurance Company and U.S. Fire Insurance Company. THE COURT:How but Debra Felder?Peter D’Apice? Steven Levine?R. Scott Williams? MR. D’APICE:Peter D’Apice is present, Your Honor. THE COURT:Sorry about the name.Okay. All right.Now let’s take the appearances here in court. MR. EPLING:Good afternoon, Your Honor. Richard Epling and Kerry Brennan from Pillsbury, and Colloquy 7 Greg Kinoian from Okin Hollander on behalf of the Debtor. MR. DUNN:Good afternoon, Your Honor. David Dunn from Akin, Gump for the Bondholders Committee.I have Michael Zindler from Teich Groh with me. MS. ISAACSON:Good afternoon, Your Honor. Nancy Isaacson, Greenbaum, Rowe, Smith & Davis, for the ACC. MR. FALANGA:Good afternoon, Your Honor. Stephen Falanga from Connell Foley, and I have with me Katherine McLendon from Simpson, Thacher & Bartlett, on behalf of Travelers. MR. ROSENBLOOM:Good afternoon, Judge Ferguson. Lewis Rosenbloom, Dewey LeBoeuf, on behalf of the Continental Assurance and Continental Casualty Insurance Companies. MR. FAVATE:Good afternoon, Your Honor. John Favate, Harden Kundla, on behalf of One Beacon, Seaton, Stonewall and Transport Insurance Companies. MS. BINDER:Good afternoon, Your Honor. Laurie Binder from Seward & Kissel on behalf of Employers Insurance Company of Wausau, and John Dillon is also here on behalf of Wausau, from Hamilton, Altman, Canale & Dillon. MR. LEMKIN:Good afternoon, Your Honor. Joe Lemkin with Duane Morris on behalf of Wachovia Colloquy/Motion -Epling 8 as DIP lender. MR. SCHIAVONI:Your Honor, Tancred Schiavoni from O’Melveny for Century Indemnity. MR. COHN:Good afternoon, Your Honor. Jacob Cohn, Cozen O’Connor, for Federal Insurance Company. THE COURT:All right.Is that it?Thank you. This is a Motion for Stay Pending Appeal by several parties.I have support for that Motion filed by Century Indemnity.Let’s start easy. Is there anyone here who opposes the entry of the Motion for Stay Pending Appeal? THE COURT:All right, Mr.
